Order appealed from modified, so far as to allow the plaintiffs, if they choose, to serve within ten days an amended complaint, containing the matter which was struck out by order of October 5, 1885, on payment by plaintiffs, to the defendants, of ten dollars costs of opposing the motion below, and of ten dollars costs and disbursements of this appeal, the defendants to have twenty days to answer, but in case the plaintiff omits to do so, then tho order appealed from is affirmed, with ten dollars costs and disbursements.